DETAILED ACTION
Claims 1-9 and 11-21 are pending. Applicant has amended claims 1, 16 and 19.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2019/0370058 A1) in view of Gil et al. (Task scheduling scheme based on resource clustering in desktop grids).

As to claim 1, Gupta teaches a method for processing a job, the method comprising:
obtaining a first group of tasks in a first portion of a job based on a job description of the job from a client (execution manager may be configured to receive batch job workflow to determine the jobs and/or tasks contained therein, retrieve scheduler data corresponding to each job and/or task; paragraph [0030], [0040] and tasks may be executed in parallel; paragraph [0041]);
allocating the first group of tasks to a first group of processing devices in a distributed system, respectively, so that the first group of processing devices generate a first group of task results of the first group of tasks, respectively, the first group of processing devices being located in a first processing system based on a cloud and a second processing system based on blockchain (Task manager may query execution database based on the job ID to retrieve scheduler data regarding each job … task manager generates a task schedule based on the scheduler data … in response to a task not being dependent on another task, the task may be scheduled to be executed in parallel with other task, such that two or more tasks may be executed at the same time on a given system or across multiple systems … Task manager may transmit each task … can invoke technology wrapper and execute the task on the correct system … transmitting the task to wrapper environment; paragraphs [0040]-[0042]);
receiving the first group of task results of the first group of tasks from the first group of processing devices, respectively (The invoked technology wrapper 245-1, 245-2, 245-n returns a task execution result to job manager in response to executing the task on a system; paragraph [0042]); and
generating a job result of the job at least partly based on the first group of task results (In response to receiving the task execution result, task manager determines a second task to be executed … Task manager transmits the workflow execution result to UI 224; paragraph [0043]).
Gupta does not teach wherein allocating the first group of tasks to the first group of processing devices in the distributed processing system, respectively, comprises: selecting a given number of processing devices in the first group of processing devices located in the second processing system based on priorities of various processing devices in the second processing to allocate at least a portion of the first group of tasks.
However, Gil teaches (page 1, abstract; and pages 4-5) a scheme for scheduling tasks of application (job) for parallel execution on resources (processing devices) of a distributed processing system which considers the resource’s task execution availability. Gil further teaches the scheduling method includes a step to classify the resources into prioritized resource pools/sets based on the respective task execution availability, and accordingly teaches setting a respective priority to each processing device of the plurality of processing devices (resource) based on a state of processing resource of the processing device, wherein the priority of each processing is set based on a time duration for which the processing devices can process one or more tasks associated with the job within the time limitation (page 4, Step 3; page 5, section 4.1, and pages 7-8, section 5).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to apply the teaching of Gil to the system of Gupta because Gil teaches a method to increase the resource utilization efficiency and flexibility of task scheduling (page 2, paragraph 4).

As to claim 9, Gupta does not teach setting a priority to a processing device in the second processing system, the priority comprising at least one of: a first priority for indicating that the processing device is not allowed to refuse to process any task associated with the job; a second priority for indicating that the processing device must process at least two tasks associated with the job; and a third priority for indicating that the processing device only processes one task associated with the job.
However, Gil teaches classify the resources into prioritized resource pools/sets based on the respective task execution availability, and accordingly teaches setting a respective priority to each processing device of the plurality of processing devices (resource) based on a state of processing resource of the processing device, wherein the priority of each processing is set based on a time duration for which the processing devices can process one or more tasks associated with the job within the time limitation (page 4, Step 3; page 5, section 4.1, and pages 7-8, section 5).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to apply the teaching of Gil to the system of Gupta because Gil teaches a method to increase the resource utilization efficiency and flexibility of task scheduling (page 2, paragraph 4).

As to claim 15, Gupta as modified by Gil teaches the method is performed on a processing with the first priority (see Gil: page 8, select the resource that has highest priority). 

As to claim 16, it is the same as the method claim 1 above except this is an electronic device claim, and therefore is rejected under the same ground of rejection.

As to claim 19, it is the same as the method claim 1 above except this is a computer program product claim, and therefore is rejected under the same ground of rejection.
Claims 2, 3, 6, 7, 14, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2019/0370058 A1) in view of Gil et al. (Task scheduling scheme based on resource clustering in desktop grids) further in view of Li et al. (US 2020/0076884 A1).

As to claim 2, Gupta does not teach wherein receiving the first group of task results of the first group of tasks from the first group of processing devices, respectively comprises: in accordance with determining that a task result in the first group of task results is from a processing device in the second processing system, determining whether the task result is trusted based on a computation verification rule; and receiving the task result in accordance with determining that the task result is trusted.
However, Li teaches tasks executed at devices in a blockchain based system, the results are subjected to validate/verify to determine whether the results are valid or invalid (paragraph [0053], [0057] and [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Li to the system of Gupta because Li teaches a method that allows the system to use available devices in the network to perform the tasks and ensure that the results from the devices are valid, thus, the system would have better performance (paragraph [0057]-[0058]).

As to claim 3, Gupta as modified by Li teaches in accordance with determining that the task result is untrusted, notifying a plurality of processing devices in the second processing system to send a request for voting whether the task result is trusted; and determining that the task result is trusted, in accordance with determining that a plurality of votes from the plurality of processing devices satisfy a predetermined condition (see Li: paragraphs [0020]-[0021 and the results are subjected to verification by … by one or more computing devices operating judges. If the results satisfy verification, the results are determined to be correct; paragraph [0068], [0092]).

As to claim 6, Gupta as modified by Li teaches generating a first group of data partitions associated with the first group of tasks based on raw data associated with the job, respectively; and storing the first group of data partitions to storage space in the first processing system (See Li: paragraph [0079]).

As to claim 7, although Gupta and Li do not teach wherein allocating the first group of tasks to the first group of processing devices in the distributed processing system, respectively, comprises: instructing the first group of processing devices to obtain the first group of data partitions from the storage space, respectively, it would have been obvious to one of ordinary skill in the art that the processing device must obtain the data before it can perform any operation on the data.

As to claim 14, Gupta and Li teaches wherein the method is performed on a processing device in the second processing system (see rejection of claim 1 above).

As to claims 17 and 18, see rejections of claims 2 and 3 above, respectively.

As to claim 20, see rejection of claim 2 above.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2019/0370058 A1) in view of Gil et al. (Task scheduling scheme based on resource clustering in desktop grids) and Li et al. (US 2020/0076884 A1) further in view of Kishore et al. (US 2015/0160969 A1). 

As to claim 4, Gupta and Li do not teach in accordance with determining that the task result is untrusted, reallocating a task associated with the untrusted task result to a processing device in the distributed processing system.
However, Kishore teaches in accordance with determining that the task result is untrusted, re-execute the task (paragraphs [0119], [0121]).
Although Kishore does not teach reallocating a task associated with the untrusted task result to a processing device in the distributed processing system, however, it would have been obvious to one of ordinary skill in the art, when apply the teaching of Kishore to the system of Gupta and Li, different device would be selected to re-execute the task since the original device generated an invalid result.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2019/0370058 A1) in view of Gil et al. (Task scheduling scheme based on resource clustering in desktop grids) further in view of Kishore et al. (US 2015/0160969 A1). 

As to claim 5, Gupta teaches the job description comprising an agreement with a processing device that executes a relevant task of the job (paragraphs [0026]-[0027]).
Gupta does not teach in accordance with determining that a task in the first group of tasks is rejected, notifying the client to update the job description; and allocating the rejected task to a processing device in the distributed processing system based on the updated job description from the client.
However, Kishore teaches in accordance with determining that a task in the first group of tasks is rejected, notifying the client to update the job description and whether to re-execute the task/job (paragraph [0117], [0119], [0124]), and allocating the rejected task to a processing device in the distributed processing system based on the updated job description from the client (tasks/jobs are re-executed; paragraph [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Kishore to the system of Gupta because Kishore teaches a method that allow the system or operators of the system to identify and invalidate jobs/tasks where errors occurred and provide the correction actions to the jobs/tasks.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2019/0370058 A1) in view of Li et al. (US 2020/0076884 A1) further in view of Volpe et al. (US 11,281,967).

As to claim 8, Gupta as modified by Li does not teach wherein receiving the first group of task results of the first group of tasks from the first group of processing devices, respectively comprises: with respect to a task in the first group of tasks, receiving a result address associated with a task result of the task from the first group of processing device; and obtaining the task result based on the result address.
However, Volpa teaches result of an executed task is stored at a memory space, and the memory address is returned to the requestor (col.6, lines 1-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Volpa to the system of Gupta because Volpa teaches a different and well known method to return result to the requestor, in which, by providing the address that store the results, the requestor can choose to retrieve the result as will.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
November 29, 2022